                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ROY LEE JONES (#98435)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 18-695-BAJ-RLB
JAMES M. LEBLANC, ET AL.

                                             RULING

        This matter comes before the Court in connection with the Court’s Order dated

September 10, 2018 (R. Doc. 4), denying the plaintiff authorization to proceed in forma pauperis

in this case and directing him to pay, within twenty-one (21) days, the full amount of the Court’s

filing fee.

        On September 10, 2018, pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g),

the Court determined that the plaintiff was not authorized to proceed in forma pauperis herein

and ordered him to pay, within 21 days, the full amount of the Court’s filing fee. See R. Doc. 4.

The plaintiff was placed on notice that a failure to comply with the Court’s Order “shall result in

the dismissal of the plaintiff’s action without further notice from the Court.” Id.

        In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal

court may be granted in forma pauperis status but is nonetheless required to pay the full amount

of the Court’s filing fee over time in incremental installments. However, such incremental

payments are not allowed and pauper status shall be denied where the prisoner has filed, on at

least three prior occasions while incarcerated, actions or appeals that have been dismissed as

legally baseless. Specifically:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
        proceeding under this section if the prisoner has, on 3 or more prior occasions, while
        incarcerated or detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
         state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury. 28 U.S.C. § 1915(g).

         In the instant case, the plaintiff has, on three or more prior occasions while incarcerated,

brought actions or appeals in the federal courts that have been dismissed as frivolous or for

failure to state a claim upon which relief may be granted.1 Accordingly, pursuant to 28 U.S.C. §

1915(g), this Court denied the plaintiff authorization to proceed in forma pauperis and directed

him to pay the full amount of the Court’s filing fee within 21 days. A review of the record by the

Court reflects that the plaintiff has failed to pay the filing fee as ordered on September 10, 2018.

Accordingly,

         IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court’s filing fee. Judgment shall be entered

accordingly.

         Signed in Baton Rouge, Louisiana, on January 22, 2019.



                                                       ________________________________
                                                       JUDGE BRIAN A. JACKSON
                                                       UNITED STATES DISTRICT COURT
                                                       MIDDLE DISTRICT OF LOUISIANA




1
  Cases filed by the plaintiff that have been dismissed by the federal courts as frivolous, malicious, or for failure to
state a claim include, but are not limited to, Roy Lee Jones v. Chad Bordelon, et al., Civil Action No. 95-1845-JVP-
SCR (M.D., La.), Roy Lee Jones v. Villet Wells, Civil Action No. 95-1878-FJP-SCR (M.D., La.), and Roy Lee Jones
v. Dr. Barkemeyer, et al., Civil Action No. 02-0812-JJB-SCR (M.D. La.).
